Plaintiff, a corporation engaged in the computer business, employed defendant from April 1987 to January 27, 1989. During his employment, defendant signed one agreement prohibiting him from divulging confidential information or appropriating it for his own use, and a second prohibiting him from soliciting plaintiff’s customers for a period of one year after termination of his employment. Claiming a breach of *268both agreements, plaintiff sought a preliminary injunction enjoining defendant from soliciting plaintiff’s customers until January 27, 1990 and from divulging or making use of confidential information concerning plaintiff’s business and products. Defendant denies that he solicited any of plaintiff’s customers or used information not generally available in the trade and submits affidavits from three of the four ex-customers of plaintiff allegedly solicited by defendant, stating that he never solicited their business. Since there is no clear evidence at this point that defendant breached the two agreements, plaintiff has not shown a likelihood of success on the merits or that it cannot be adequately compensated in damages and, therefore, the preliminary injunction was properly denied. Concur—Milonas, J. P., Ellerin, Smith and Rubin, JJ.